16-3090
     Singh v. Sessions
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A201 291 255

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of March, two thousand eighteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   CHARANJIT SINGH,
14            Petitioner,
15
16                       v.                                      16-3090
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amy Nussbaum Gell, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Anthony C.
27                                       Payne, Assistant Director; Lance
28                                       L. Jolley, Trial Attorney, Office
29                                       of Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Charanjit Singh, a native and citizen of

6    India, seeks review of an August 9, 2016, decision of the

7    BIA affirming a June 23, 2015, decision of an Immigration

8    Judge (“IJ”) denying Singh’s application for asylum,

9    withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Charanjit Singh, No. A201

11   291 255 (B.I.A. Aug. 9, 2016), aff’g No. A201 291 255

12   (Immig. Ct. N.Y. City June 23, 2015).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15        Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s decisions.      See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The standards

18   of   review   are   well    established.      See       8 U.S.C.

19   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

20   (2d Cir. 2008).

21        The agency may, “[c]onsidering the totality of the

22   circumstances,” base an adverse credibility determination

                                   2
1    on “the consistency between the applicant’s or witness’s

2    written and oral statements . . . the internal consistency

3    of each such statement, the consistency of such statements

4    with other evidence of record . . . and any inaccuracies or

5    falsehoods in such statements.”    8 U.S.C.

6    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166-

7    67.   “We defer . . . to an IJ’s credibility determination

8    unless . . . it is plain that no reasonable fact-finder

9    could make such an adverse credibility ruling.”    Xiu Xia

10   Lin, 534 F.3d at 167.

11         Substantial evidence supports the agency’s conclusion

12   that Singh was not credible.   Significant inconsistencies

13   between Singh’s testimony and application on one hand and

14   his statements to an asylum officer on the other provide

15   substantial evidence for the adverse credibility

16   determination.   8 U.S.C. § 1158(b)(1)(B)(iii); see Xian

17   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

18   Cir. 2006) (holding that material inconsistency relating to

19   central aspect of asylum claim provided substantial

20   evidence for adverse credibility determination).   Singh’s

21   application and testimony described five beatings by either

22   members of the Congress Party or Hindu nationalists,

                                    3
1    including incidents between 2007 and 2010.   But when asked

2    at his credible fear interview how many times he was harmed

3    or threatened, he described only the two 2010 incidents.

4    The agency reasonably relied on this omission to assess

5    Singh’s credibility.   See Xiu Xia Lin, 534 F.3d at 166 &

6    n.3 (“An inconsistency and an omission

7    are . . . functionally equivalent” for credibility

8    purposes); Ming Zhang v. Holder, 585 F.3d 715, 726 (2d Cir.

9    2009) (“Omissions that go to a heart of an applicant’s

10   claim can form the basis for an adverse credibility

11   determination.” (internal quotation marks and brackets

12   omitted)).   The agency was not compelled to accept Singh’s

13   explanation that the interpreter told him only to answer

14   the questions asked and nothing else, because the asylum

15   officer specifically asked Singh how many times he was

16   harmed.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

17   2005) (“A petitioner must do more than offer a plausible

18   explanation for his inconsistent statements to secure

19   relief; he must demonstrate that a reasonable fact-finder

20   would be compelled to credit his testimony.” (internal

21   quotation marks and citation omitted)).



                                   4
1        The agency also did not err in relying on the credible

2    fear interview to assess Singh’s credibility.         Contrary to

3    Singh’s argument, “[w]here the record of a credible fear

4    interview displays the hallmarks of reliability, it

5    appropriately can be considered in assessing an alien’s

6    credibility.”    Ming Zhang, 585 F.3d at 725.        The agency did

7    not err in finding the interview record sufficiently

8    reliable: it contains a recitation of the asylum officer’s

9    questions, Singh’s responses, follow-up questions, and

10   Singh’s additional responses; and there is no indication

11   that Singh did not understand the questions asked.          See id.

12   at 721, 725.

13       An inconsistency between Singh’s testimony and a letter

14   from his mother regarding his treatment by the police in India

15   further supports the agency’s conclusion that he was not

16   credible.   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin,

17 534 F.3d at 167 (reasoning that “an IJ may rely on any

18   inconsistency or omission in making an adverse credibility

19   determination”    and   upholding   reliance    on   omissions   and

20   inconsistencies   stemming   from   letters).        Singh’s   mother

21   reported that he was “tortured by the police of India,”

22   whereas Singh stated that the police had never arrested or

                                     5
1    harmed him.    Singh argues that the IJ failed to consider his

2    explanation that the police refused to help him when he sought

3    their assistance after he was attacked.        But the record

4    reflects that the IJ considered this explanation; however,

5    the IJ was not compelled to accept it because it did not

6    resolve why Singh’s mother claimed that the police tortured

7    him.    Majidi, 430 F.3d at 80-81.

8           Given these omissions and inconsistencies, substantial

9    evidence supports the agency’s adverse credibility

10   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xian

11   Tuan Ye, 446 F.3d at 295-96.    Because Singh’s claims all

12   relied on his credibility, the adverse credibility

13   determination is dispositive of asylum, withholding of

14   removal, and CAT relief.    Paul v. Gonzales, 444 F.3d 148,

15   156-57 (2d Cir. 2006).

16          For the foregoing reasons, the petition for review is

17   DENIED.    As we have completed our review, any stay of removal

18   that the Court previously granted in this petition is VACATED,

19   and any pending motion for a stay of removal in this petition

20   is DISMISSED as moot.    Any pending request for oral argument

21   in this petition is DENIED in accordance with Federal Rule of



                                    6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 7